DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Objections
Claims 35 and 39 are objected to because of the following informalities: 
Claim 35 should state “a sliding lid that covers” instead of “a sliding lid covers…”
Claim 39 should state “the mouthpiece breath inlet port and the mouthpiece breath outlet port” instead of  “the mouthpiece breath inlet port and mouthpiece breath outlet port”
  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because the preamble states “A kit of parts for an assembly into an exhaled breath condensate collection device”. The addition of the term “an” renders the preamble grammatically incorrect and incoherent. The addition of the term “an” also makes it unclear as to whether the exhaled breath condensate collection device is “the assembly” recited throughout the claims.
Claim 1 is indefinite because the phrase “a collection vessel for insertion into the assembly to cool the collection vessel in use” is unclear. Are there two different collection vessels in the assembly or is there just one? If there is just one collection vessel, how can a collection vessel be inserted to cool the same collection vessel in use?
Claim 1 is indefinite because the phrase “a vessel breath inlet for admitting exhaled breath into the chamber, wherein the vessel breath inlet is sealed” is unclear. If the vessel breath inlet is sealed, how can it admit exhaled breath into the chamber?
Claim 1 is also indefinite because the phrase “the collection vessel is caused to be resealed by the sealing mechanism into the sample containment configuration” is unclear. What does sample containment configuration mean? How is the collection vessel resealed into a sample containment configuration?
Claim 2 is indefinite because it is unclear if “wherein one or more parts of the kit of parts” is different or the same as the one of more parts of the kit of parts mentioned in claim 1.

Claim 23 is indefinite as it is unclear if the Applicant is claiming the syringe or not. The first part of claim 23 states “wherein the extraction port is coupleable to a syringe”. This is not claiming the syringe. The second part of the claim states, “and wherein an overpressure in the collection vessel causes the exhaled breath condensate collected adjacent the extraction port to be ejected from the collection vessel and into the syringe.” This is claiming the syringe. If Applicant is meaning to claim the syringe, the last two lines of the claim should be amended to replace “and into the syringe” with the phrase “and into a coupled syringe”.
Claims 2-23 and 35-38 incorporate the indefinite subject matter of claim 1 therein, therefore claims 2-23 and 35-38 are rejected under 35 U.S.C. 112(b).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7-17, 19, and 36-37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dettmar (WO 2011018669 A2).
	The claims are directed towards a kit of parts for an assembly into an exhaled breath condensate collection device, the kit comprising: 

a collection vessel for insertion into the assembly to cool the collection vessel in use, the collection vessel defining a chamber for collecting exhaled breath condensate in use, wherein the chamber is sealed and resealable and comprises a vessel breath inlet for admitting exhaled breath into the chamber, wherein the vessel breath inlet is sealed; 
the kit of parts being configured such that the collection vessel is: 
insertable into the assembly into a sample collection configuration in which the vessel breath inlet is unsealed and allows fluid communication with the mouthpiece breath outlet port of the mouthpiece module; and 
removable from the assembly in a sample containment configuration in which the chamber of the collection vessel is resealed; 
wherein one or more parts of the kit of parts separately or together provides a sealing mechanism which is configured and/or operable such that the collection vessel is caused to be resealed by the sealing mechanism into the sample containment configuration after sample collection before the collection vessel is fully removed from the assembly.

Regarding claim 1, Dettmar teaches a kit of parts for an assembly into an exhaled breath condensate collection device, the kit comprising (page 2, lines 1-2 and Figs. 1 and 2, element 1): 
a mouthpiece module comprising a breath passageway defined in the mouthpiece module providing fluid communication from a mouthpiece breath inlet port for receiving exhaled breath to a mouthpiece breath outlet port in use (page 16, lines 19-24 and page 19, lines 24-25,                                                                 
Regarding claim 2, Dettmar teaches wherein one or more parts of the kit of parts is configured and/or operable such that the collection vessel is caused to be unsealed into the 
Regarding claim 3, Dettmar teaches wherein the mouthpiece module is configured such that the mouthpiece breath outlet port is moveable to cause the vessel breath inlet to become unsealed on or following insertion of the collection vessel into the assembly (Page 9 line 25 - page 10, line 6 - When the collection vessel is inserted the inlet will be unsealed to allow the breath to travel through to go to the outlet and eventually in to the collection vessel).
Regarding claim 7, Dettmar teaches wherein the mouthpiece module is formed such that the mouthpiece breath outlet port and mouthpiece exhaust inlet port are rigidly coupled to one or more moveable components (The mouthpiece module is coupled the one-way valve which opens and shuts as air passes through), and wherein the mouthpiece module is configured to be user-operable to cause movement of the one or more moveable components to cause the collection vessel to become unsealed and in the sample collection configuration when in use (Page 5, lines 5-6 - when user breathes through the mouthpiece module, it will cause the one-way valves to move open and the collection vessel will be periodically unsealed in order to allow exhaled breath to enter).
Regarding claim 8, Dettmar teaches wherein the collection vessel comprises a resealing mechanism configured to be caused to reseal the collection vessel as the collection vessel is removed from the assembly or at least from the one or more parts of the assembly in which the collection vessel is cooled in use (Page 19, lines 13-17).
Regarding claim 9, Dettmar teaches in which the collection vessel and one or more other parts of the assembly are configured such that the resealing mechanism is configured to 
Regarding claim 10, Dettmar teaches wherein the resealing mechanism is biased towards a sealed configuration (Page 19, lines 13-17), and wherein the collection vessel and one or more other parts of the assembly are configured to: keep the resealing mechanism out of the sealed configuration when the collection vessel is inserted into the assembly for sample collection (Page 19, lines 13-17); and allow the resealing mechanism to return to the sealed configuration as the collection vessel is removed from the assembly (Page 9, line 25- Page 10, line4 - The one-way valve will allow for the assembly to automatically reseal once the breath passes through).
Regarding claim 11, Dettmar teaches wherein the resealing mechanism comprises a sliding lid which covers and seals at least the vessel breath inlet when the resealing mechanism is in a sealed configuration (Page 9, lines 21-24).
Regarding claim 12, Dettmar teaches wherein the collection vessel and one or more other parts of the assembly are configured such that the sliding lid of the resealing mechanism is urged open upon insertion into the assembly (Page 9, lines 13-24).
Regarding claim 13, Dettmar teaches wherein the collection vessel and one or more other parts of the assembly are configured such that the sliding lid of the resealing mechanism is urged shut upon removal from the assembly (Page 9, lines 13-24).
Regarding claim 14, Dettmar teaches wherein a collection vessel housing configured for receiving the collection vessel for cooling during sample collection or the mouthpiece module is configured to engage with a lip of the sliding lid to cause the sliding lid to be urged open and/or 
Regarding claim 15, Dettmar teaches wherein the sliding lid abuts in the resealing mechanism against a resilient sealing material configured to seal the collection vessel when the sliding lid is closed (The one-way valve will seal the collection vessel when the lid is closed).
Regarding claim 16, Dettmar teaches wherein the resealing mechanism is configured such that the sliding lid is urged against the resilient sealing material to reinforce the seal if there is an overpressure inside the collection vessel (The lid, element 19, is sealed on to the top of the assembly which will secure the seals within the assembly if an overpressure occurs in the collection vessel, element 11.).
Regarding claim 17, Dettmar teaches wherein the mouthpiece module further comprises a seal configured to prevent air from flowing in the breath passageway at least through the mouthpiece breath inlet port when not in use (Page 9 line 25 - page 10, line 6).
Regarding claim 19, Dettmar teaches wherein the mouthpiece module further comprises a mouthpiece configured to be in fluid communication with the mouthpiece breath inlet port when in use (Fig. 1, elements 13 and 5 are in fluid communication.).
Regarding claim 36, Dettmar teaches wherein the sliding lid of the resealing mechanism is urged open upon insertion into the assembly by a lip of the sliding lid that catches on the assembly (Page 9, lines 13-24).
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Dettmar (WO 2011018669 A2), as applied to claim 1 above, further in view of Kline (US 20070203424 A1).
Regarding claim 4, Dettmar teaches claim 1 above, but fails to teach wherein the vessel breath inlet is sealed by a film seal and wherein the mouthpiece module is configured such that the mouthpiece breath outlet port is moveable to penetrate the film seal on coupling of the mouthpiece breath outlet port in fluid communication with the vessel breath inlet.

Kline is analogous art as it teaches a device for collection of exhaled breath condensate.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Dettmar to have the vessel breath inlet be sealed by a film seal and wherein the mouthpiece module is configured such that the mouthpiece breath outlet port is moveable to penetrate the film seal on coupling of the mouthpiece breath outlet port in fluid communication with the vessel breath inlet, as taught by Kline. This would have been modified in order to facilitate the passage of exhaled air (Paragraph [0050] of Kline).
Claims 5-6 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Dettmar (WO 2011018669 A2), as applied to claim 1 above, further in view of Trificante (US 20130253361 A1 – cite by Applicant).
Regarding claim 5, Dettmar teaches claim 1 as discussed above. Dettmar further teaches wherein the collection vessel further comprises a sealed vessel exhaust outlet to emit collected breath in use (Page 9 line 25-Page 10, line 3, Figs. 1 and 2, element 9 (vessel exhaust outlet)), wherein the vessel exhaust outlet is sealed (Page 9 line 25-Page 10, line 3), and wherein the mouthpiece exhaust inlet port is moveable to cause the vessel exhaust outlet to become unsealed on or following insertion of the collection vessel into the assembly (When the exhaled air travels 
Dettmar fails to teach wherein the mouthpiece module further comprises an exhaust passageway coupled to a mouthpiece exhaust inlet port to conduct exhausted breath away from the collection vessel in use.
	Trificante teaches wherein a mouthpiece module further comprises an exhaust passageway coupled to a mouthpiece exhaust inlet port to conduct exhausted breath away from a collection vessel in use.
	Trificante is analogous art as it teaches as it teaches a device for exhale breath collection.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Trificante to have the mouthpiece module comprise an exhaust passageway coupled to a mouthpiece exhaust inlet port to conduct exhausted breath away from the collection vessel in use, as taught by Trificante. This would have been modified in order to expel some of the waste exhaled air (Paragraph [0025] of Trificante).
Furthermore, Dettmar fails to teach wherein the vessel exhaust outlet is sealed by a film seal and wherein the mouthpiece exhaust inlet port is moveable to penetrate the film seal on coupling of the mouthpiece exhaust inlet port in fluid communication with the vessel exhaust outlet.
Trificante further teaches wherein a vessel exhaust outlet is sealed by a film seal (Paragraph [0025] - "The re-sealable membrane 25 can be made of any re-sealable material such as rubber or silicone") and wherein a mouthpiece exhaust inlet port is moveable to penetrate the film seal on coupling of the mouthpiece exhaust inlet port in fluid communication with the vessel exhaust outlet (Paragraph [0025] - "The evacuated test tube 20 can be placed within the first 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Dettmar to have the vessel breath inlet be sealed by a film seal, as taught by Trificante. This would have been modified in order to have a material that can be resealable (Paragraph [0025] of Trificante).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Dettmar in view of Trificante to have the mouthpiece exhaust inlet port be moveable to penetrate the film seal on coupling of the mouthpiece exhaust inlet port in fluid communication with the vessel exhaust outlet, as taught by Trificante. This would have been modified in order to allow the exhaled air to flow through the seal.
Regarding claim 35, Dettmar teaches wherein the collection vessel further comprises a sealed vessel exhaust outlet to emit collected breath in use (Page 9 line 25-Page 10, line 3, Figs. 1 and 2, element 9 (vessel exhaust outlet)), and wherein the resealing mechanism comprises a sliding lid covers and seals at least the vessel breath inlet and the vessel exhaust outlet when the resealing mechanism is in a sealed configuration (Page 9, lines 13-24 - the lid seals the whole vessel meaning it will seal the vessel breath inlet and vessel exhaust outlet), and wherein the mouthpiece exhaust inlet port is moveable to cause the vessel exhaust outlet to become unsealed on or following insertion of the collection vessel into the assembly ( When the exhaled air travels 
Dettmar fails to teach wherein the mouthpiece module further comprises an exhaust passageway coupled to a mouthpiece exhaust inlet port to conduct exhausted breath away from the collection vessel in use.
Trificante further teaches wherein a mouthpiece module further comprises an exhaust passageway coupled to a mouthpiece exhaust inlet port to conduct exhausted breath away from a collection vessel in use.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Trificante to have the mouthpiece module comprise an exhaust passageway coupled to a mouthpiece exhaust inlet port to conduct exhausted breath away from the collection vessel in use, as taught by Trificante. This would have been modified in order to expel some of the waste exhaled air (Paragraph [0025] of Trificante).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Dettmar (WO 2011018669 A2), as applied to claim 1 above.
Regarding claim 18, Dettmar fails to teach further comprising a cooling component configured to cool the collection vessel to a temperature below minus 60 degrees Celsius, preferably to minus 80 degrees Celsius. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). Therefore, it would have been obvious, through routine optimization, to determine the optimum temperature.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Dettmar (WO 2011018669 A2), as applied to claim 1 above, further in view of Dompeling (US 20100292601 A1).
Regarding claim 20, Dettmar teaches claim 1 as discussed above but fails to teach wherein the mouthpiece module further comprises a saliva trap between the mouthpiece breath inlet port and the mouthpiece breath outlet port.
Dompeling teaches a mouthpiece module further comprises a saliva trap between mouthpiece breath inlet port and a mouthpiece breath outlet port (Paragraph [0037] of Dompeling).
Dompeling is analogous art as it teaches condensing exhaled breath.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Dettmar, to have a saliva trap, as taught by Dompeling. This would have been modified in order to prevent contamination of the exhaled breath (Paragraph [0037] of Dompeling).
Claims 21-22 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Dettmar (WO 2011018669 A2), as applied to claim 1 above, further in view of Paz (US 20140288454 A1).
Regarding claim 21, Dettmar teaches claim 1 as discussed above but fails to teach wherein the collection vessel is configured to be centrifuge resistant and shaped to cause exhaled breath condensate to collect at a bottom of the chamber during centrifuging.
Paz teaches wherein a collection vessel is configured to be centrifuge resistant and shaped to cause exhaled breath condensate to collect at a bottom of a chamber during 
Paz is analogous art as it teaches a method for using exhaled breath.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Dettmar, to have the collection vessel be centrifuge resistance and shaped to cause the exhaled breath condensate to collect at the bottom of the change during centrifuging, as taught by Paz. This would have been modified in order to break down boundary layers of fluid flow (Paragraph [0066] of Paz).
Regarding claim 22, Dettmar fails to teach wherein the collection vessel further comprises an extraction port for removal of the exhaled breath condensate from the collection vessel.
Paz further teaches wherein a collection vessel further comprises an extraction port for removal of exhaled breath condensate from the collection vessel (Paragraph [0075] - From the exhaust manifold chamber 204, the exhaled breath flows through an exhaust port fitting 208, as indicated by flow arrow 210, through the valve 164 and exhaust outlet conduit 178, as indicated by flow arrow 212, to the vacuum source 142.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Dettmar, to have the collection vessel further comprises an extraction port for removal of the exhaled breath condensate from the collection vessel, as taught by Paz. This would have been modified in order to expel the exhaled breath out of the system.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Dettmar (WO 2011018669 A2) in view of Paz (US 20140288454 A1), as applied to claim 22 above, further in view of Kline (US 20040162500 A1 – cited by applicant).
Regarding claim 23, Dettmar in view of Paz fail to teach wherein the extraction port is coupleable to a syringe and wherein an overpressure in the collection vessel causes the exhaled breath condensate collected adjacent the extraction port to be ejected from the collection vessel and into the syringe.
Kline teaches wherein an extraction port is coupleable to a syringe (the extraction port of Kline can be coupled to a syringe) and wherein an overpressure in a collection vessel causes exhaled breath condensate collected adjacent the extraction port to be ejected from the collection vessel and into the syringe (Paragraph [0023] of Kline).
Kline is analogous art as it teaches a device for collection of exhaled breath condensate.
It would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system of Dettmar in view of Paz wherein an overpressure in the collection vessel causes the exhaled breath condensate collected adjacent the extraction port to be ejected from the collection vessel and into the syringe, as taught by Kline. This would have been modified in order to relieve the pressure in the collection vessel.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRA F BOOKHART whose telephone number is (571)272-7130.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.










/ETSUB D BERHANU/            Primary Examiner, Art Unit 3791